Case: 20-40543      Document: 00515812344           Page: 1      Date Filed: 04/07/2021




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 20-40543                              April 7, 2021
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                                 Plaintiff—Appellee,

                                        versus

   Francesk Shkambi,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:09-CR-193-5


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          The    question   presented     is     whether   the    U.S.    Sentencing
   Commission’s compassionate-release policy statement binds district courts
   in considering prisoners’ motions under the First Step Act (“FSA”). The
   district court said yes and dismissed Francesk Shkambi’s motion for lack of
   jurisdiction. That was wrong for two reasons. First, the district court did have
   jurisdiction. And second, the policy statement is inapplicable. We reverse
   and remand.
Case: 20-40543      Document: 00515812344           Page: 2   Date Filed: 04/07/2021




                                     No. 20-40543


                                           I.
          On May 7, 2020, Shkambi submitted a request for compassionate
   release to his warden at FCI Elkton. Shkambi cited his concerns over
   COVID-19. The Bureau of Prisons (“BOP”) denied the request in a written
   response dated May 11, 2020. With his administrative remedies thus
   exhausted, Shkambi filed the same request for relief in the federal district
   court. He filed it as a motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A)(i).
          In his § 3582 motion, Shkambi referred to FCI Elkton as “a cauldron
   of disease and death.” He reported that “[o]ne in four inmates at FCI Elkton
   ha[s] been infected with COVID-19.” Shkambi said he was one such inmate.
   After displaying symptoms in April of 2020, Shkambi was taken to the
   hospital where he tested positive for the virus. Though Shkambi recovered,
   he expressed fear of reinfection. Specifically, Shkambi expressed fear that
   taking prednisone—his gout medication—would weaken his immune system
   and increase his risk of reinfection.
          The district court pointed to three provisions of § 3582, which
   authorize a sentence reduction where: (1) “extraordinary and compelling
   reasons warrant such a reduction,” (2) “such a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission,” and
   (3) such a reduction is appropriate “after considering the factors set forth in
   section 3553(a) to the extent that they are applicable.” 18 U.S.C.
   § 3582(c)(1)(A). The district court noted that Congress didn’t define
   “extraordinary and compelling reasons” and instead delegated that authority
   to the Sentencing Commission. And it found that Shkambi’s extraordinary-
   and-compelling-reasons argument “fail[ed] because it [wa]s untethered to
   the Sentencing Commission’s binding applicable policy statement in section
   1B1.13 of the Sentencing Guidelines.” The district court thus concluded that




                                           2
Case: 20-40543      Document: 00515812344            Page: 3    Date Filed: 04/07/2021




                                      No. 20-40543


   Shkambi could not meet the requirements of § 3582, and it dismissed his
   motion for lack of jurisdiction.
                                          II.
          We start, as always, with jurisdiction. See Shrimpers & Fishermen of
   RGV v. Tex. Comm’n on Env’t Quality, 968 F.3d 419, 426 (5th Cir. 2020)
   (Oldham, J., concurring) (“Article III jurisdiction is always first.”). But the
   district court did the opposite. Only after concluding that Shkambi’s claim
   failed on the merits did the district court address its jurisdiction. The district
   court stated that “section 3582 provides a limited grant of jurisdiction for a
   district court to modify a term of imprisonment,” and it reasoned that
   “[b]ecause [the relevant] cases speak in terms of section 3582 as a whole, it
   follows that section 3582(c)(1)(A), and the limitations within, circumscribe
   the Court’s jurisdiction.” The district court said the “rule of finality,” which
   forbids courts from “modify[ing] a term of imprisonment once it has been
   imposed,” justifies viewing this inquiry as jurisdictional. Having concluded
   that an exception to the rule did not apply (on the merits), the district court
   purported to dismiss the motion (rather than deny it).
          The district court’s jurisdictional concerns were misplaced. Section
   3582(b) provides that “a judgment of conviction that includes . . . a
   sentence” generally constitutes “a final judgment.” Notwithstanding that
   final judgment, however, § 3582(c) authorizes the BOP or a prisoner under
   certain circumstances to file a post-judgment “motion” for modification of a
   sentence. It is plain from the text of § 3582 that such a “motion” shall be
   filed—as Shkambi’s was—in the same docket that contains the prisoner’s
   final judgment. In that sense, a § 3582 motion is no different than a
   postconviction motion under 28 U.S.C. § 2255. The latter motion is filed and
   denied in our district courts every day. And no one would ever say that an
   unsuccessful § 2255 motion should be dismissed for lack of jurisdiction. It’s




                                           3
Case: 20-40543       Document: 00515812344           Page: 4    Date Filed: 04/07/2021




                                      No. 20-40543


   just denied on the merits—just as Shkambi’s § 3582 motion should have
   been.
           The district court took the contrary view because § 3582 imposes
   statutory limits on sentence modifications. It’s true that § 3582 does not
   authorize a district court to modify a sentence based on caprice or unbridled
   discretion. It’s also irrelevant. All sorts of federal statutes impose legal limits
   on district courts. (Again, § 2255 is a good example; it sharply limits the
   circumstances for granting postconviction relief.) But not all legal limits are
   jurisdictional ones. See Fort Bend County v. Davis, 139 S. Ct. 1843, 1848
   (2019).
           The district court plainly had jurisdiction over Shkambi’s § 3582
   motion: Shkambi properly filed it in a court that had the power to grant it.
   Then the district court exercised that jurisdiction by considering the merits
   of Shkambi’s request. The district court got to the end and found Shkambi’s
   motion meritless. But that does not mean the district court suddenly lost the
   jurisdiction it previously exercised; it just means that Shkambi’s motion
   failed on the merits. Cf. 14AA Charles Alan Wright et al.,
   Federal Practice & Procedure § 3702.4, at 476–79 (4th ed. 2011)
   (noting that, when a plaintiff in a diversity suit loses on the merits, that does
   not mean the amount in controversy goes to zero and requires dismissal for
   lack of jurisdiction).
                                          III.
           We turn then to the merits of Shkambi’s § 3582 motion. We begin
   with the framework of compassionate release in federal courts. Then we turn
   to the relevant FSA amendment and the quandary giving rise to our question
   presented.




                                           4
Case: 20-40543      Document: 00515812344          Page: 5    Date Filed: 04/07/2021




                                    No. 20-40543


                                         A.
          Compassionate release is not a new remedy. It dates back at least to
   the Parole Reorganization Act of 1976. The Parole Act provided: “At any
   time upon motion of the Bureau of Prisons, the court may reduce any
   minimum term to the time the defendant has served.” 18 U.S.C. § 4205(g)
   (repealed 1987). The capaciousness of that text authorized the BOP to
   request (and district courts to grant) reductions for a wide range of reasons.
          In 1984, Congress enacted the Sentencing Reform Act. In that act,
   “Congress abolished federal parole and forbade the federal courts from
   ‘modify[ing] a term of imprisonment once it has been imposed.’” United
   States v. Jones, 980 F.3d 1098, 1103–04 (6th Cir. 2020) (alteration in original)
   (quoting Pub. L. No. 98-473, Title II, ch. 2, § 212(a), 98 Stat. 1837, 1998
   (enacting 18 U.S.C. § 3582(c))). But Congress retained an exception for
   compassionate-release motions. See 18 U.S.C. § 3582(c)(1)(A) (1984)
   (providing that “the court, upon motion of the Director of the Bureau of
   Prisons, may reduce the term of imprisonment” under certain conditions).
   That exception—like its Parole Act predecessor—“gave [the] BOP exclusive
   power over all avenues of compassionate release.” United States v. Brooker,
   976 F.3d 228, 231 (2d Cir. 2020).
          In the first 34 years following enactment of the Sentencing Reform
   Act, compassionate release required four things. First, it required a motion
   from the BOP; without the BOP’s request, the prisoner could not obtain
   relief. Second, it required one of two conditions now listed in
   § 3582(c)(1)(A); the one relevant to our appeal is “extraordinary and
   compelling reasons” under § 3582(c)(1)(A)(i). Third, it required the
   sentence reduction to be “consistent with applicable policy statements
   issued by the Sentencing Commission.” And fourth, it required the district
   court to exercise its discretion to grant the BOP’s motion after considering




                                          5
Case: 20-40543      Document: 00515812344          Page: 6      Date Filed: 04/07/2021




                                    No. 20-40543


   the applicable sentencing factors under 18 U.S.C. § 3553(a). See, e.g., United
   States v. Lightfoot, 724 F.3d 593, 596–99 (5th Cir. 2013).
          The second of these requirements was notoriously thorny. Congress
   never defined or provided examples of “extraordinary and compelling
   reasons” that might warrant a reduction. Instead, it delegated that authority
   to the Sentencing Commission. The Sentencing Reform Act instructed the
   Commission to “promulgat[e] general policy statements regarding the
   sentencing modification provisions in section 3582(c)(1)(A)” that “describe
   what should be considered extraordinary and compelling reasons for
   sentence reduction, including the criteria to be applied and a list of specific
   examples.” 28 U.S.C. § 994(t). It provided just one restriction:
   “Rehabilitation of the defendant alone shall not be considered an
   extraordinary and compelling reason.” Ibid.
          The third requirement—consistency with the Commission’s policy
   statements—was illusory. That’s because it took the Commission 22 years
   to issue any policy statements under § 3582(c)(1)(A). And even after the
   Commission issued its first policy statement in 2006, it was “little more than
   an unenlightening repetition” that “parroted” the statute’s language. Jones,
   980 F.3d at 1104. Like the statute, the policy statement said a court could
   reduce a prisoner’s sentence “[u]pon motion of the Director of the Bureau
   of Prisons.” U.S.S.G. § 1B1.13. And like the statute, the policy statement
   provided that a court could do so if “[e]xtraordinary and compelling reasons
   warrant the reduction” without defining “extraordinary and compelling
   reasons.” Ibid. The only part of § 1B1.13 that did not come from § 3582 was
   the Commission’s commentary. Application note 1 of the commentary
   articulated four categories of “extraordinary and compelling reasons” that
   could warrant a sentence reduction: (A) medical conditions of the defendant;
   (B) age of the defendant; (C) family circumstances; and (D) other reasons.
   Id. cmt. n.1.



                                          6
Case: 20-40543     Document: 00515812344           Page: 7     Date Filed: 04/07/2021




                                    No. 20-40543


                                         B.
          In December of 2018, President Trump signed the FSA into law. The
   FSA made many changes to the United States Code, but it made only one
   change to the compassionate-release framework in § 3582. See Brooker, 976
   F.3d at 230.
          Before the FSA amendment, the relevant provision of § 3582 read:
   “[T]he court, upon motion of the Director of the Bureau of Prisons, may
   reduce [a prisoner’s] term of imprisonment . . . .” 18 U.S.C. § 3582(c)(1)(A)
   (2012). The FSA amended that text to read:
         [T]he court, upon motion of the Director of the Bureau of
         Prisons, or upon motion of the defendant after the defendant has
         fully exhausted all administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of
         the defendant’s facility, whichever is earlier, may reduce [a
         prisoner’s] term of imprisonment . . . .
   18 U.S.C. § 3582(c)(1)(A) (2018) (italics indicating amendment). That
   change was obviously very important. It eliminated the first of the pre-FSA
   requirements for a § 3582 motion—namely, a motion by the BOP. For the
   first time, prisoners like Shkambi could move on their own accord.

          But the FSA left undisturbed the other three § 3582 requirements.
   Prisoners like Shkambi still must show “extraordinary reasons”; they still
   must show that compassionate release is consistent with applicable policy
   statements from the Commission; and they still must convince the district
   judge to exercise discretion to grant the motion after considering the
   § 3553(a) factors. And all of this is made more complicated by the fact that
   the Commission—which took 22 years to adopt its first policy statement
   under § 3582(c)(1)(A)(i)—has not yet adopted a new statement to
   implement the FSA.




                                          7
Case: 20-40543      Document: 00515812344          Page: 8   Date Filed: 04/07/2021




                                    No. 20-40543


          The district court nevertheless thought itself bound by the old pre-
   FSA policy statement that appears in § 1B1.13. That was error for three
   reasons.
          First, the text of § 1B1.13 says it only applies to “motion[s] of the
   Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13. That makes sense
   because in 2006 (when the Sentencing Commission issued the policy
   statement) and in November of 2018 (when the Commission last amended
   it), the BOP had exclusive authority to move for a sentence reduction. See
   Brooker, 976 F.3d at 231. When Congress enacted the FSA in December of
   2018, it gave prisoners authority to file their own motions for compassionate
   release; but it did not strip the BOP of authority to continue filing such
   motions on behalf of its inmates. See 18 U.S.C. § 3582(c)(1)(A) (providing
   that a court may grant compassionate release “upon motion of the Director
   of the Bureau of Prisons, or upon motion of the defendant”). So the policy
   statement continues to govern where it says it governs—on the “motion of
   the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13. But it does not
   govern here—on the newly authorized motion of a prisoner.
          Second, the text of the commentary confirms the limited applicability
   of § 1B1.13. Application note 4 of the commentary makes clear that a
   “reduction under this policy statement may be granted only upon a motion by
   the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. n.4 (emphasis
   added). That note expressly limits the policy statement’s applicability to
   motions filed by the BOP.
          Third, the district court cannot rely on pieces of text in an otherwise
   inapplicable policy statement. See United States v. McCoy, 981 F.3d 271, 282
   (4th Cir. 2020) (refusing to “do some quick judicial surgery on § 1B1.13 . . .
   [and] assume that what remains . . . applies to defendant-filed as well as BOP-
   filed motions”). It’s true that application note 1 defines “extraordinary and




                                         8
Case: 20-40543        Document: 00515812344         Page: 9   Date Filed: 04/07/2021




                                     No. 20-40543


   compelling reasons” by articulating four categories of reasons that could
   warrant a sentence reduction. But this “text may not be divorced from
   context.” United States v. Graves, 908 F.3d 137, 141 (5th Cir. 2018) (quoting
   Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 356 (2013)); see also
   Antonin Scalia & Bryan Garner, Reading Law: The
   Interpretation of Legal Texts 56 (2012) (“The words of a
   governing text are of paramount concern, and what they convey, in their
   context, is what the text means.”). And the context of the policy statement
   shows that it applies only to motions filed by the BOP. Just as the district
   court cannot rely on a money-laundering guideline in a murder case, it cannot
   rely on the BOP-specific policy statement when considering a non-BOP
   § 3582 motion.
             For these reasons, we conclude that neither the policy statement nor
   the commentary to it binds a district court addressing a prisoner’s own
   motion under § 3582. The district court on remand is bound only by
   § 3582(c)(1)(A)(i) and, as always, the sentencing factors in § 3553(a). In
   reaching this conclusion, we align with every circuit court to have addressed
   the issue. See United States v. McGee, --- F.3d ---, 2021 WL 1168980, at *12
   (10th Cir. Mar. 29, 2021); United States v. Gunn, 980 F.3d 1178, 1180 (7th
   Cir. 2020); McCoy, 981 F.3d at 284; Jones, 980 F.3d at 1111; Brooker, 976 F.3d
   at 234.
             The district court’s order dismissing for lack of jurisdiction is
   REVERSED, and the case is REMANDED for further proceedings
   consistent with this opinion.




                                           9